Dissenting Opinion by
Mr. Justice Cohen :
I would quash this appeal for lack of a proper party plaintiff.
Here, the nonprofit corporation does not state a corporate cause of action in trespass for fraud and deceit. The alleged misrepresentations complained of were made to induce numerous individuals to join the corporation. Those numerous individuals are not party plaintiffs but the party plaintiff is the corporation that they were allegedly fraudulently induced to join. It is the members of the corporation who were allegedly fraudulently induced to join the corporation who have the cause of action and not the corporation they joined, since the alleged fraud and deceit did not generate or induce any action by the corporation.